 

Exhibit 10.30

 

[tex10-30logo.jpg]

 

May 28, 2013

 

Ken Adams

[REDACTED]

 

Dear Ken,

 

We are pleased to offer you a full-time exempt position as Senior Vice
President, Sales at LeapFrog Enterprises Inc. (the “Company”). Your start date
will be June 10, 2013 unless we mutually agree on another date. You will be
based out of our Emeryville office at 6401 Hollis Street. This offer of
employment is contingent upon you relocating your permanent residence to the San
Francisco Bay Area by December 31, 2013. You will report directly to John
Barbour, Chief Executive Officer.

 

LeapFrog offers an exciting challenge for professional and personal growth in a
company with a demonstrated commitment to market leadership and excellence.
LeapFrog offers a compensation package to reflect our belief in rewarding
performance appropriately:

 

·Your annual base salary will be $350,000 less standard payroll deductions and
tax withholdings.

 

·You will be eligible to receive a discretionary annual bonus; your target bonus
opportunity level will be 50% of your base salary actually paid during the
calendar year. The bonus is in the Company’s discretion and is based upon the
company's attainment of financial goals and your achievement of your individual
goals and objectives and is subject to your continued employment during the
applicable period and on the date the Company pays the bonus, if any, to
employees.

 

In addition, you will become eligible for the following benefits in accordance
with Company policy currently in effect:

 

·Group health and 401(k) benefits. The effective date for medical, dental and
vision insurance and the 401(k) is upon date of hire.

 

·Accrual of 4 (four) weeks of vacation per year.

 

·Stock Options: We will recommend that the Board of Directors (or a delegated
committee) approve the grant of an option to you for the purchase of 200,000
shares of the company’s Class A Common Stock. All stock option grants are
subject to the terms and conditions of the Company’s equity plan and the
individual grant notice. The option shall have an exercise price equal to the
closing fair market value of the Common Stock on the date of the grant. The
option shall vest over a four year period, or until your employment ends, as
follows:

oTwenty-five (25%) of the shares subject to the option at twelve (12) months
after your first date of employment, and

 

 [tex10-30footer.jpg]

 

 

 

 

o1/36 of the remaining shares subject to the option each month thereafter, for
thirty six (36) consecutive months.

 

·Restricted Stock Units: We will recommend that the Board of Directors (or
appropriate delegated committee) approve the grant of 80,000 restricted stock
units. All restricted stock unit grants are subject to the terms and conditions
of the Company’s equity plan and the individual grant notice. The restricted
stock units shall vest over a four year period, or until your employment ends,
as follows: 25% of the shares on each of the first four yearly anniversaries of
the grant date.

 

The grant date of stock options and restricted stock units shall be as set forth
in the Company’s grant date policy in effect at the time of grant, unless
otherwise approved by the Board of Directors (or a delegated committee).

 

·Relocation package. You will receive the relocation benefits set forth in the
Executive Homeowner Relocation package, a copy of which is enclosed (the
“Executive Homeowner Package”), with the following additional benefit:

 

oRelocation Assistance: You will receive 6 (six) monthly payments of $3,000 each
beginning with the first payroll following your start date to assist in the
relocation of your family to the San Francisco Bay Area. The relocation
assistance will end following 6 (six) monthly installments. The relocation
assistance shall be subject to applicable tax withholding.

 

If you voluntarily terminate employment within 24 (twenty-four) months from the
effective date of your move, you will be required to refund all or part of the
relocation monies spent by the Company.

 

You will be covered under the Company’s Amended and Restated Senior Management
Change in Control and Severance Plan (the “Severance Plan”) as approved by the
Board of Directors. Under the Severance Plan, if you are terminated without
cause by the Company, or you terminate your employment with the Company for good
reason, and a separation from service as defined in the regulations under
Section 409A of the Internal Revenue Code of 1986 and the related guidance
occurs, you will be entitled to (i) a severance payment equal to one year of
your base salary, payable in the form of salary continuation, and (ii)
reimbursement for the cost of COBRA coverage for you for one year, in each case
subject to the execution of a general release of all claims that you may have
against the company and affiliated persons.

 

The compensation and insurance benefits programs outlined in this letter may be
modified by the Company at its discretion from time to time, and acceptance of
this offer does not create a contractual obligation to continue your employment
in the future. The Company may also change your position, duties and work
location at its discretion from time to time as it deems necessary. You will be
employed “at will” by the Company and are subject to termination at any time,
with or without cause or advance notice. You will also retain the right to
terminate your employment at any time for any reason, with or without advance
notice. Your employment will be subject to all of the Company policies as in
effect from time to time. The employment at-will relationship may not be
modified except in writing signed by the Chief Executive Officer of the Company.

 

As a LeapFrog employee, you will be expected to abide by all Company rules and
regulations, including LeapFrog's Code of Business Conduct and Ethics, and, as a
condition of employment, you will be required to read and sign an Employee
Acknowledgement when you begin your employment with the Company. This offer of
employment is contingent upon your submission and completion of I-9
documentation and a signed Employee Proprietary Information and Inventions
Agreement along with the successful completion of any background and reference
checks.

 

 [tex10-30footer.jpg]

 

2

 

 

On your first day, please bring with you two forms of I-9 acceptable
documentation, as well as a voided check (if you would like direct deposit for
your paycheck).

 

In addition, you will receive a separate packet with the following forms that
must be turned in your first day to be approved for your photo I.D. badge:

 

·Employment Eligibility Verification (I-9)

·W-4 Federal Tax Exemption Form

·Voluntary Self-Identification

·Employee Information Sheet

·Direct Deposit Authorization Form

·Employee Proprietary Information and Inventions Agreement

Pleaseread and sign the acknowledgement on page 4.

CompleteExhibit B on last page and sign.

·Code of Business Conduct and Ethics

Pleasesign and return the acknowledgement page only.

·Sexual Harassment Policy

·Information Security Policy

Pleasesign and return the acknowledgement page only.

·Agreement to Arbitrate Optional

 

You will not be given a photo badge until you successfully complete the above
documents. This badge will give you access between suites as well as to our
parking garage for free parking.

 

This offer is valid through May 29, 2013, and a signed copy of this offer letter
must be returned to my office by such date. The additional copy should be
retained for your records. This letter, together with your Employee Proprietary
Information and Inventions Agreement, forms the complete and exclusive statement
of your employment relationship with the Company. The employment terms in this
letter supersede any other agreements or promises made to you by anyone, whether
oral or written. If you have any questions regarding our offer, please contact
Saydeah Howard at (510) 420-4808 or via confidential fax at (510) 420-5005.

 

Please look out for an email from Ann Liu, HR & OD Coordinator, prior to your
start date. Once you arrive on your start date, she will greet you in the lobby.

 

We are looking forward to establishing a mutually rewarding relationship with
you and welcome your contribution to our company.

 

Sincerely,

 

/s/ John Barbour

John Barbour

Chief Executive Officer

 

 [tex10-30footer.jpg]

 

3

 

 

By signing below, you represent that you have read and agree to the terms of the
above offer and agree to start your employment with LeapFrog on June 10, 2013.
In addition, you represent that you are not subject to any agreement, judgment,
order, or restriction which would be violated by your being employed with the
Company or that in any way restricts your ability to perform services for the
Company.

 

Signature:            /s/ Kenneth A. Adams                               Date:
               6/5/2013                       

 

Print Name:               Kenneth A. Adams                                  

 

 [tex10-30footer.jpg]

 

4

 